Order, Supreme Court, New York County (Kristin Booth Glen, J.), entered June 2, 1989, which awarded the parties joint custody of their infant son, pendente lite, unanimously affirmed, without costs.
Supreme Court did not abuse its discretion in awarding joint custody to the parties herein. Although there is some hostility between plaintiff father and defendant mother, it does not appear that the joint custody arrangement is unworkable. The testimony established that both parents were concerned and actively involved in the child’s nurturing and care. While plaintiff does have a more flexible work schedule, defendant should not be penalized for having a more demanding career, particularly when she had made considerable effort to devote time to the child. The decision, awarding temporary custody to both parents pendente lite, was not an improvident exercise of the court’s discretion. Concur—Sullivan, J. P., Ross, Rosenberger, Ellerin and Rubin, JJ.